DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 November 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Izumi (US 8,247,763 B2) in view of Green (US 20140048702 A1) and in further view of Bowdler (US 20130119248 A1).
Regarding claim 1, Izumi teaches a mass spectrometry method for using a mass spectrometer including an ion trap (2, figure 1) configured to capture an ion by a 
Applying (by main voltage generator 5) an ion capturing radio-frequency voltage (rectangular wave radio frequency voltage, column 3 lines 19-22) to at least one of the electrodes (ring electrodes 21) forming the ion trap;
Applying (by auxiliary voltage generator 6) an ion-ejecting voltage (expelling voltage, column 3 lines 23-26) to at least one of the electrodes (auxiliary electrodes 21 and 23) forming the ion trap, where a phase of the ion-ejecting voltage is synchronized with a phase of the radio-frequency voltage (figure 3); and
Controlling by a controller (7) the capturing voltage generator and the ejecting voltage generator.
Izumi does not teach that the controller is configured so as to introduce an ion to be subsequently analyzed into the ion trap, and capture the ion within the ion trap, while performing the mass spectrometric analysis in the time-of-flight mass analyzer for an ion already ejected from the ion trap.
Green teaches a mass spectrometer having an ion trap and an analyzer in which an ion to be subsequently analyzed is introduced into and captured in the ion trap while the mass spectrometric analysis is performed for an ion already captured in the trap (paragraph 7, “ions arriving at the trap during the analysis time may be accumulated within the ion trap ready for the next analysis period”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Izumi to perform ion trapping of analyte ions during analysis of previous ions as taught by Green, as a known means of increasing the duty cycle for ion trap-TOF analyzers (analyzer subsequent to ion trap may be for time-of-flight analysis, Green paragraph 7) with predictable results.
Izumi and Green do not teach acquiring a blank signal including a radio-frequency noise over a measurement period from a point in time of the ion ejection to a point in time of completion of one measurement while the ion trap is operated in a similar manner to an operation for a measurement of an ion originating from a sample under a control of the controller, and to store the blank signal as blank-signal data, or removing the radio frequency noise by subtracting the blank-signal data from signal intensity data in accordance with a lapse time within the measurement period, where the signal intensity data are acquired for a measurement-target sample under a control of the controller by the time-of-flight mass analyzer within the measurement period, and creating a mass spectrum based on the signal intensity data after noise removal by the noise remover.
Bowdler teaches a mass spectrometer which acquires a blank signal including electronic noise over a measurement period from a point in time of ion injection to a point in time of completion of a measurement while the mass spectrometer is operated in a similar manner to an operation for measurement of an ion originating from a sample (noise acquisition cycle is the same as signal acquisition cycle except that ions are not detected, [0025]), storing the blank signal as blank signal data (noise mass spectrum data, [0017]) and removing the noise by subtracting the blank signal data from signal intensity data in accordance with a lapse time during the measurement period, and creating a mass spectrum based on the signal intensity data after noise removal (subtracting noise from mass spectrum, [0013]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Izumi to have the background subtraction method taught by Bowdler, in order to remove electrical noise from an ion spectrum in a known manner.  This would include radio frequency noise from the ion trap when the method is applied to the system of Izumi, as the method of Bowdler implicitly works on any kind of noise as it simply captures the noise signal and subtracts it from the subsequent data in a way that does not depend on the form of the noise signal.
	Regarding claim 2, Izumi teaches that the ion-capturing radio-frequency voltage is a rectangular voltage.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Izumi in view of Green and Bowdler and in further view of Takeshita (US 20110248161 A1).
	Regarding claims 3 and 4, Izumi, Green and Bowdler teach all the limitations of claims 1 and 2 as described above.  Izumi, Green and Bowdler do not teach that the time-of-flight mass analyzer is a multi-turn time of flight analyzer configured to make an ion repeatedly fly in a substantially identical flight orbit a plurality of times.
	Takeshita teaches an ion trap-TOF mass analyzer (figure 1) having a multi-turn time of flight analyzer configured to make an ion repeatedly fly in a substantially identical flight orbit a plurality of times (paragraph 1).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Izumi to have the multi-turn time of flight analyzer taught by Takeshita, as a matter of substituting a known type of TOF mass spectrometer which can provide a mass spectrum with high resolution over a wide mass range.
Response to Arguments
Applicant's arguments filed 17 November 2021 have been fully considered but they are not persuasive.
Regarding the rejection of claim 1, it is true that Bowdler and the other references do not teach removing RF noise.  However the rejection is based on the teaching of Bowdler that mass spectrometer signals can be affected by the electronic noise of the spectrometer components ([0006]), which applies to the ion trap system of Izumi as well as the system of Bowdler since they are both time-of-flight systems and both have components such as power supplies that produce electronic noise. Therefore one of ordinary skill in the art would be motivated to remove electronic and other types of noise from mass spectrometric analyzers such as that taught by Izumi through the simple method of acquiring and subtracting a blank signal as taught by Bowdler.  Applying the method of Bowdler to the system of Izumi as modified by Green would have the benefit of removing any RF or other electronic noise with no unexpected result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID E SMITH/Examiner, Art Unit 2881